J-S48041-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :      PENNSYLVANIA
                     Appellee,             :
                                           :
             v.                            :
                                           :
COREY L. WILLIAMS,                         :
                                           :
                     Appellant             : No. 82 MDA 2014

                  Appeal from the PCRA Order December 18, 2013,
                      Court of Common Pleas, Franklin County,
                  Criminal Division at No. CP-28-CR-0000511-2002

BEFORE: DONOHUE, JENKINS and PLATT*, JJ.

DISSENTING STATEMENT BY DONOHUE, J.:              FILED OCTOBER 14, 2014

      I agree with the learned Majority’s conclusion that the sentence

imposed was illegal and that we have the authority to raise the issue sua

sponte. In light of the illegality of sentence and the necessity of vacating

the judgment of sentence, I disagree with the Majority’s decision to dispose

of the Appellant’s pending PCRA claims. Once a new sentence is imposed,

the Appellant will have direct appeal rights from the new judgment of

sentence. Thereafter, the Appellant’s time to file a PCRA petition will run,

anew. I would forgo decision on the appeal of the pending PCRA claims at

this time.    While I appreciate that the circumstances of this care are

extraordinary, I do not believe that we should further complicate it by

allowing the Appellant to have the opportunity to file serial “first” petitions

for PCRA relief.




*Retired Senior Judge assigned to the Superior Court.
J-S48041-14


      Thus, because I would vacate the judgment of sentence and remand

for resentencing and forgo adjudication of the pending PCRA claims, I

dissent from the Majority’s disposition.




                                     -2-